Dismissed and Memorandum Opinion filed January 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00694-CV
____________
 
UNITEX RESOURCES, INC., BRAVE HEART RESOURCES, INC.
and UNITED ENERGY GROUP HOLDINGS, INC., Appellants
 
V.
 
LEONARD GOSS, OLLIE GOSS and MASON PETERSON, Appellees
 

On Appeal from the 129th District Court 
Harris County,
Texas
Trial Court Cause
No. 2008-49289

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 3, 2009. On September 3, 2009, this
court ordered the parties to mediate the case. On December 30, 2009, appellants
filed an agreed motion to dismiss the appeal because they no longer desire to
prosecute their appeal. See Tex. R. App.
P. 42.1. The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.